Exhibit 99.1 Ellomay Capital Ltd. and its Subsidiaries Condensed Consolidated Interim Financial Statements As at June 30, 2015 (Unaudited) Contents Page Condensed Consolidated Interim Statements of Financial Position F-2 Condensed Consolidated Interim Statements of Comprehensive Income (Loss) F-3 Condensed Consolidated Interim Statements of Changes in Equity F-4 Condensed Consolidated Interim Statements of Cash Flows F-5 Notes to the Condensed Consolidated Interim Financial Statements F-7 F -1 Ellomay Capital Ltd. and its Subsidiaries Condensed Consolidated Interim Statements of Financial Position (Unaudited) June 30 December 31 Note US$ in thousands Assets Current assets Cash and cash equivalents Marketable securities Short-term deposits - Restricted cash Trade receivables Other receivables and prepaid expenses Non-current assets Investment in equity accounted investee 6 Financial assets Property, plant and equipment, net 5 Restricted cash and deposits Other assets Total assets Liabilities and Equity Current liabilities Loans and borrowings Debentures Accounts payable Accrued expenses and other payables Non-current liabilities Finance lease obligations Long-term loans Debentures Other long-term liabilities Total liabilities Equity Share capital Share premium Treasury shares ) ) Reserves ) ) Retained earnings (Accumulated deficit) ) Total equity attributed to shareholders of the Company Non-Controlling Interest ) 16 Total equity Total liabilities and equity The accompanying notes are an integral part of the condensed consolidated interim financial statements. F -2 Ellomay Capital Ltd. and its Subsidiaries Condensed Consolidated Interim Statements of Comprehensive Income (Loss) (Unaudited) For the six months ended June 30 Note US$ in thousands (except per share data) Revenues Operating expenses Depreciation expenses Impairment charges 5 - Gross profit General and administrative expenses Company’s share of gain (losses) of investee accounted for at equity ) Other income, net 6 57 Operating Profit Financing income Financing income (expenses) in connection with derivatives reevaluation , net ) Financing expenses ) ) Financing income (expenses), net ) Profit (loss) before taxes on income ) Taxes on income 78 Net income (loss) for the period ) Income (Loss) attributable to: Shareholders of the Company ) Non-controlling interests ) (6 ) Net income (loss) for the period ) Other comprehensive income (loss) Items that are or may be reclassified to profit or loss: Foreign currency translation adjustments ) Items that would not be reclassified to profit or loss: Presentation currency translation adjustments ) ) Total other comprehensive loss ) ) Total comprehensive loss ) ) Basic net earnings (loss) per share ) Diluted net earnings (loss) per share ) The accompanying notes are an integral part of the condensed consolidated interim financial statements. F -3 Ellomay Capital Ltd. and its Subsidiaries Condensed Consolidated Interim Statements of Changes in Equity (Unaudited) Attributable to owners of the Company Non- controlling interests Total Equity Translation Retained reserve Presentation earnings from currency Share Share (Accumulated Treasury foreign translation capital premium Deficit) shares operations reserve Total US$ in thousands For the six months ended June 30, 2015 Balance as at January 1, 2015 ) ) ) 16 Income for the period - ) Other comprehensive loss - ) ) - ) Total comprehensive loss - - - ) Cost of share-based payments - 24 - 24 - 24 Warrants and options exercise 60 ) - 44 - 44 Balance as at June 30, 2015 ) ) ) Attributable to owners of the Company Non- controlling interests Total Equity Translation reserve Presentation from currency Share Share Accumulated Treasury foreign translation capital premium deficit shares operations reserve Total US$ in thousands For the six months ended June 30, 2014 Balance as at January 1, 2014 ) ) - 28 Loss for the period - - ) - - ) (6 ) ) Other comprehensive loss - ) ) ) - ) Total comprehensive loss - - ) - ) ) ) (6 ) ) Balance as at June 30, 2014 ) ) ) 22 The accompanying notes are an integral part of the condensed consolidated interim financial statements. F -4 Ellomay Capital Ltd. and its Subsidiaries Condensed Consolidated Interim Statements of Cash Flows (Unaudited) Six months ended June 30 US$ thousands Cash flows from operating activities Income (loss) for the period ) Adjustments for: Financing (income) expenses, net ) Impairment charges - Depreciation Share-based payment 24 - Company’s share of losses (income) of investees accounted for at equity ) Decrease (increase) in trade receivables 95 ) Increase in other receivables and prepaid expenses ) ) Increase in other assets ) ) Decrease in accrued severancepay, net - ) (Decrease) increasein trade payables ) Increase in accrued expenses and other payables Tax expenses 78 Tax (paid) received ) Interest received 93 58 Interest paid ) ) Net cash provided by operating activities 91 Cash flows from investing activities Purchase of property and equipment - ) Advance payment on account of investment - ) Investment in equity accounted investees ) ) (Investment in) proceeds from restricted cash ) Investment in Marketable Securities ) - Proceeds from deposits Net cash (used in) provided by investing activities ) Cash flows from financing activities Repayment of loans ) ) Short-term loans, net - Proceeds from options and warrants exercised 44 - Proceeds from loans and Debentures, net - Net cash provided by financing activities The accompanying notes are an integral part of the condensed consolidated interim financial statements. F -5 Ellomay Capital Ltd. and its Subsidiaries Condensed Consolidated Interim Statements of Cash Flows (Unaudited) (cont'd) Six months ended June 30 US$ thousands Exchange differences on balance ofcash and cash equivalents ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period The accompanying notes are an integral part of the condensed consolidated interim financial statements. F -6 Ellomay Capital Ltd. and its Subsidiaries Notes to the Condensed Consolidated Financial Statements as at June 30, 2015 Note 1 – General Ellomay Capital Ltd. (hereinafter - the "Company"), is an Israeli Company operating in the business of energy and infrastructure, and its operations currently mainly include production of renewable and clean energy. As of June 30,2015, the Company owns sixteen photovoltaic plants (each, a “PV Plant” and, together, the “PV Plants”) that are connected to their respective national grids and operating as follows: (i) twelve photovoltaic plants in Italy with an aggregate installed capacity of approximately 22.6 MWp, (ii) three photovoltaic plants in Spain with an aggregate installed capacity of approximately 5.6 MWp, and (iii) 85% of one photovoltaic plant in Spain with an installed capacity of approximately 2.3 MWp. In addition, the Company indirectly owns approximately 9.2% of Dorad Energy Ltd. (hereinafter - “Dorad”) and holds an option to increase its indirect holdings in Dorad under certain conditions to 9.375%. The ordinary shares of the Company are listed on the NYSE MKT (under the symbol “ELLO”) and on the Tel Aviv Stock Exchange (under the symbol “ELOM”). The address of the Company’s registered office is 9 Rothschild Blvd., Tel Aviv, Israel. Note 2 - Basis of Preparation A.Statement of compliance These condensed consolidated interim financial statements have been prepared in accordance with IAS 34 Interim Financial Reporting and do not include all of the information required for full annual financial statements. They should be read in conjunction with the financial statements as at and for the year ended December 31, 2014 (hereinafter – “the annual financial statements”). These condensed consolidated interim financial statements were authorized for issue on December 3, 2015. B.Use of estimates and judgments The preparation of financial statements in conformity with IFRSs requires management to make judgments, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets, liabilities, income and expenses. Actual results may differ from these estimates. Note 3 - Significant Accounting Policies The accounting policies applied by the Company in these condensed consolidated interim financial statements are the same as those applied in the annual financial statements. Note 4 - Seasonality Solar power production has a seasonal cycle due to its dependency on the direct and indirect sunlight and the effect the amount of sunlight has on the output of energy produced. Thus, low radiation levels during the winter months decrease power production. F -7 Ellomay Capital Ltd. and its Subsidiaries Notes to the Condensed Consolidated Financial Statements as at June 30, 2015 Note 5 - Impairment charges Following the approval by the Italian parliament in August 2014 and the conversion into law of the Italian decree (the "Decree"), executed by the Italian President in June 2014, providing for a decrease inthe Feed-in-Tariff ("FiT") guaranteed to existing photovoltaic plants with installed capacity of more than 200 kW ("Law 116/2014"), the Company examined as at June 30, 2014, in accordance with IAS 36, the recoverability of its photovoltaic plants in Italy and recognized an impairment loss of $ 574 thousand during the six months ended June 30, 2014. During the fourth quarter of 2014, the Company reexamined the impairment charges recorded and determined to reverse the impairment charges due to changes in market conditions. Note 6 - Investee Companies and Other Investments Information about investee companies and other investments U. Dori Energy Infrastructures Ltd. (“Dori Energy”)- The Company through its wholly owned subsidiary, Ellomay Clean Energy Ltd. ("Ellomay Energy") entered into an Investment Agreement (the "Dori Investment Agreement") with Dori Group Ltd. ("Dori Group"), and Dori Energy, with respect to an investment in Dori Energy. Dori Energy holds 18.75% of the share capital of Dorad, which owns an approximate 800 MWp bi-fuel operated power plant in the vicinity of Ashkelon, Israel (the "power plant"). On May 12, 2014 Dorad was issued production licenses for 20 years and a supply license for one year and on May 19, 2014 Dorad began commercial operation of the power plant. In July 2015, Dorad was issued a long term supply license that will expire on May 11, 2034 During the six month period ended June 30, 2015, the Company extended approximately $ 1,800 thousand subordinated shareholder loans to Dori Energy. The shareholder loans are linked to the Israeli CPI and bear an annual interest rate of 3% higher than the annual interest Dorad is committed to pay to Dorad's financing consortium during the financial period in respect of the "senior debt" (5.5% as at June 30, 2015, i.e., the annual interest rate on the shareholder loans was 8.5% as at June 30, 2015). Dorad provided, through its shareholders at their proportionate holdings, additional guarantees in favor of the Public Utilities Authority - Electricity ("the Electricity Authority") in order to comply with its license conditions and as required by its agreement with Israel Electric Corporation. The Company's share of the total performance guarantees provided by Dorad amounts to approximately NIS 10.2 million (approximately $ 2.7 million). On April 2015, the Company provided a notice of exercise of the first option to acquire additional share capital of Dori Energy. The first option is one of two options held by the Company in connection with its holdings in Dori Energy and was due to expire on May 19, 2015. The second option covers an additional 1% of Dori Energy's outstanding shares (i.e., an increase of the Company's holdings in Dori Energy to 50% and indirect holdings in Dorad to 9.375%) and is in effect until May 19, 2016. F -8 Ellomay Capital Ltd. and its Subsidiaries Notes to the Condensed Consolidated Financial Statements as at June 30, 2015 Note 6 - Investee Companies and Other Investments (cont’d) Information about investee companies (cont’d) U. Dori Energy Infrastructures Ltd. (“Dori Energy”) (cont’d)- Following the exercise of this first option, the Company’s holdings in Dori Energy increased from 40% to 49% and the Company’s indirect ownership of Dorad increased from 7.5% to 9.1875%. In addition to the fair value of the option of approximately NIS 66 thousand (approximately $17 thousand), the aggregate amount paid by the Company in connection with the exercise of the first option amounted to approximately NIS 28,207 thousand (approximately $7,386 thousand) and includes the exercise price of NIS 21,600 thousand (approximately $5,656 thousand) and the amount of approximately NIS 6,607 thousand (approximately $1,730 thousand) required in order to realign the shareholders loans provided to Dori Energy by its shareholders with the new ownership structure. As at the date of these financial statements, the Company has determined provisionally fair value of the acquired assets and liabilities and allocated the consideration mostly, but not solely, to costumers’ contracts and goodwill. On August 6, 2015, the Israeli Public Utilities Authority – Electricity published for public hearing a decision decreasing the electricity rates and establishing the rate in respect of "system management service charges". On September 7, 2015 a decision was published reducing the electricity rates. According to this decision, the production tariff, based on which Dorad’s customers are charged and to which the price of the gas is linked, will be reduced by about 6.8% as from September 13, 2015. Pumped Storage Projects (“PSP”) – As discussed in note 6 to the annual financial statements, with respect to loan agreement with Erez Electricity Ltd. (“Erez Electricity”), in July 2014, following the financial closing of the pumped storage project in the Gliboa, Israel (“PSP Gilboa”), the Company received the first installment of NIS 1,200 thousand (approximately $ 349 thousand) in July 2014. The Company believes it will be entitled to receive also the second installment amounting to NIS 5,500 thousand (approximately $ 1,459 thousand). The Company recorded the aforementioned amounts as other income. The second installment is contingent upon receipt of permanent licenses for generation of power and the approval of the technical advisor appointed by the financial institutions that have financed PSP Gilboa to the transfer from set up phase to operational phase. As at June 30, 2015, the Company estimated the fair value of the second installment to be paid at approximately NIS 5,000 thousand (approximately $ 1,326 thousand) using a discounted cash flow model. F -9 Ellomay Capital Ltd. and its Subsidiaries Notes to the Condensed Consolidated Financial Statements as at June 30, 2015 Note 7 - Financial Instruments Fair value (1)Financial instruments measured at fair value for disclosure purposes only The carrying amounts of certain financial assets and liabilities, including cash and cash equivalents, trade receivables, other receivables, other short-term investments, deposits, derivatives, bank overdraft, short-term loans and borrowings, trade payables and other payables are the same or proximate to their fair value. The fair values of the other financial assets and liabilities, together with the carrying amounts shown in the statement of financial position, are as follows: June 30, 2015 Fair value Carrying Valuation techniques for Inputs used to amount Level 1 Level 2 Level 3 determining fair value determine fair value US$ in thousands Non-current liabilities: Debentures - - Loans from banks and others (including current maturities) 4,726 - 4,580 - Future cash flows by the market interest rate on the date of measurement. Discount rate of Euribor+ 2.85% Finance lease obligations (including current maturities) - - Future cash flows by the market interest rate on the date of measurement. Discount rate of Euribor+ 2.85% - December 31, 2014 Fair value Carrying Valuation techniques for Inputs used to amount Level 1 Level 2 Level 3 determining fair value determine fair value US$ in thousands Non-current liabilities: Debentures Loans from banks and others (including current maturities) 4,354 - 4,297 - Future cash flows by the market interest rate on the date of measurement. Discount rate of Euribor+ 2.85% Finance lease obligations (including current maturities) - - Future cash flows by the market interest rate on the date of measurement. Discount rate of Euribor+ 2.85% - F -10 Ellomay Capital Ltd. and its Subsidiaries Notes to the Condensed Consolidated Financial Statements as at June 30, 2015 Note 7 - Financial Instruments (cont’d) Fair value (cont’d) (2)Fair value hierarchy of financial instruments measured at fair value The table below presents an analysis of financial instruments measured at fair value on the temporal basis using valuation methodology in accordance with hierarchy fair value levels. The various levels are defined as follows: — Level 1: quoted prices (unadjusted) in active markets for identical instruments. — Level 2: inputs other than quoted prices included within Level 1 that are observable, either directly or indirectly. — Level 3: inputs that are not based on observable market data (unobservable inputs). June 30, 2015 Level 1 Level 2 Level 3 Total US$ in thousands Income receivable in connection with the Erez electricity pumped storage project 1,326 1,326 Marketable securities Forward contracts Swap contracts - ) ) December 31, 2014 Level 1 Level 2 Level 3 Total US$ in thousands Option to acquire additionalshares in investee - - 17 17 Income receivable in connection with the Erez electricity pumped storage project 1,238 1,238 Marketable securities - - Forward contracts - - Swap contracts - ) - ) There have been no transfers from any Level to another Level during the six months ended June 30, 2015. F -11 Ellomay Capital Ltd. and its Subsidiaries Notes to the Condensed Consolidated Financial Statements as at June 30, 2015 Note 7 - Financial Instruments (cont’d) Fair value (cont’d) (3)Details regarding fair value measurement at Levels 2 and 3 Swap contracts – fair value is measured by discounting the future cash flows, over the period of the contract and using market interest rates appropriate for similar instruments, including the adjustment required for the parties’ credit risks. Forward contracts – fair value measured on the basis of discounting the difference between the forward price in the contract and the current forward price for the residual period until redemption using market interest rates appropriate for similar instruments, including the adjustment required for the parties’ credit risks. Other asset – refers to a receivable in connection with PSP Gilboa. The fair value is estimated according to the cash flows expected to be received in 4.5 years following the financial closing of PSP Gilboa, discounted at a weighted interest rate reflecting the credit risk of the debtor. (4)Level 3 financial instruments carried at fair value The table hereunder presents reconciliation from the opening balance to the closing balance of financial instruments carried at fair value level 3 of the fair value hierarchy: Financial assets Option to purchase Additional shares in investee Income receivable in connection with PSP Gilboa US$ in thousands Balance as at December 31, 2013 - Total income recognized in profit or loss ) Paid - ) Foreign Currency translation adjustments (* ) ) Balance as at December 31, 2014 17 Exercise ) - Total income recognized in profit or loss - Foreign Currency translation adjustments - ) Balance as at June 30, 2015 - *Less than $1 thousand Note 8 – Significant Events On June 29, 2015, one of the Company's wholly-owned Italian subsidiaries entered into a loan agreement (the “Loan Agreement”) with UBI Banca S.c.p.a. (“UBI”), pursuant to which it shall receive financing amounting to approximately Euro 10,680 thousand bearing interest at the Euribor 6 month rate plus a range of 2.85% per annum. The interest on the loan and principal are repaid semi-annually. The final maturity date of this loan is December 31, 2029. Draw down of the loan has occurred in September 2015. F -12 Ellomay Capital Ltd. and its Subsidiaries Notes to the Condensed Consolidated Financial Statements as at June 30, 2015 Note 9 - Subsequent Events As discussed in Note 23 to the annual financial statements, on March 18, 2015, the Company’s Board of Directors adopted a dividend distribution policy (the “Policy”), pursuant to which the Company intends to distribute a dividend of up to 33% of the annual distributable profits each year, either by way of a cash dividend, a share buyback program or a combination of both. During the period July 1, 2015 - September 30, 2015 the Company repurchased ordinary 66,238 shares for an aggregate consideration of approximately $500 thousand. In July 2015, the Company acquired an additional 15% interest in Ellomay Spain S.L., owner of a photovoltaic plant in Spain with an installed capacity of approximately 2.3 MWp, for approximately EUR 775 thousand (approximately $868 thousand), increasing its ownership in Ellomay Spain S.L. from 85% to 100%. For information regarding the Israeli Public Utilities Authority – Electricity changes in rates policy see Note 6. During August 2015, the Company received an aggregate amount of approximately $1,123 thousand as consideration in connection with the exercise of employee stock options to acquire 132,195 ordinary shares. F - 13
